Citation Nr: 1511714	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-33 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's noncompensable disability rating for service-connected bilateral hearing loss.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A hearing transcript is of record.

The issues of entitlement to service connection for tinnitus, vertigo and a psychiatric disability, including as secondary to bilateral hearing loss, were raised by a January 2015 claim and the Veteran's November 2012 VA Form 9.  While it appears that the Agency of Original Jurisdiction (AOJ) is developing these claims, the Board does not have jurisdiction over them as the AOJ has not yet adjudicated them.  They are referred to the AOJ for any further appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The severity of the Veteran's hearing loss was evaluated during a March 2011 VA examination.  The Veteran testified at his Board hearing that his hearing loss has increased in severity since the examination.  A new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Additionally, the March 2011 VA examiner did not comment the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007)


Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

